DETAILED ACTION

WITHDRAWL OF FINALITY 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments 
Applicant’s arguments and amendments filed on 09/07/2022, with respect to claims 26-27 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections of the previous office action are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 26-27 are allowed.

Allowable Subject Matter
Claims 26-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 26, the prior arts of the record do not teach or fairly suggest a method for determining the elasticity of a soft-solid, the method comprising, in combination with the other recited steps, wherein the soft-solid is an isotropic solid, and wherein the inversion algorithm takes into account near-field effects and employs: a dispersion curve comprising a range of frequencies, or a single frequency value.  

With regard to Claim 27, the prior arts of the record do not teach or fairly suggest a method for determining the elasticity of a soft-solid, the method comprising, in combination with the other recited steps, wherein the inversion algorithm takes into account near-field effects and the propagation direction of surface waves and employs: a dispersion curve comprising a range of frequencies, or a single frequency value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861